Citation Nr: 1734497	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a colloid cyst of the brain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In March 2014, the Board issued a decision reopening the Veteran's claim for entitlement to service connection for a colloid cyst of the brain and remanding that claim for further development.


FINDING OF FACT

The probative evidence of record reflects that the Veteran's colloid cyst of the brain did not have its onset until many years after his separation from active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a colloid cyst of the brain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran underwent VA examinations in December 2010, May 2013, and February 2016 in consideration of his colloid cyst of the brain.  The examiners who conducted those examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's colloid cyst, supporting all conclusions reached with appropriate explanation and rationale.  The examination reports, to include the medical opinions provided therein, provide the information necessary to fully address the Veteran's claim.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in March 2014.  The March 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to procure any recent relevant medical treatment records; provide the Veteran a VA examination to address the Veteran's in-service complaints of headaches and dizziness; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2014 Board remand, the AOJ sent the Veteran a letter in June 2014 asking him to identify any outstanding relevant evidence.  In July 2014, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, identifying records from the Louis A. Johnson VA Medical Center in Clarksburg, West Virginia.  The AOJ obtained updated treatment records from that facility in October 2014 and February 2017.  The AOJ also obtained treatment records from the VA Pittsburgh Healthcare System.  In addition, the AOJ provided the Veteran a VA examination in February 2016 that was responsive to and consistent with the March 2014 remand directives, and readjudicated the claim in a February 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his colloid cyst.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, to include tumors of the brain, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Analysis

The Veteran seeks entitlement to service connection for a colloid cyst of the brain.  He contends that he had headaches and dizziness in service that continued through the time of his diagnosis of a colloid cyst of the brain.  He further contends that the in-service symptoms indicate that the condition had an in-service onset.  See, e.g., November 2013 Board hearing transcript.

Turning to the relevant evidence of record, the Veteran's service treatment records show that in September 1991 he reported sinus problems with left nasal blockage, which caused sneezing and a headache.  He was assessed with allergic rhinitis and congestion.  An x-ray showed a possible cyst or mass in the right maxillary sinus.  He continued to report nasal symptoms and eventually underwent septoplasty in December 1991.  In September 1992, he reported problems breathing due to asthma.  The breathing problems were accompanied by sneezing, coughing, tightness in the chest, and headaches.  In December 1992, he reported that he started to have chills, headache, and abdominal pain after going out to eat.  A March 1993 report of medical examination for separation from active service notes nasal congestion and moderate deviation of the nasal septum.  A March 1993 report of medical history for separation from active service reflects that the Veteran endorsed dizziness or fainting spells and frequent severe headaches.  The notes to that report show that the Veteran described the headaches as having been off and on since his septoplasty in 1991.

At a March 2003 initial visit to a VA healthcare facility, the Veteran reported a history of bronchial asthma, status-post septoplasty, and continuous sinus headaches that are frontal in nature and relieved with Tylenol.  He had no history of neurological problems or of a seizure disorder.  

In June 2004, he reported that he suddenly felt hot and weak about 10 to 15 minutes prior to being seen, and that he had had a similar episode 2 years prior.  The diagnostic impression was of dizziness of questionable etiology.  In August 2004, he had occasional headache after a sudden episode of swelling, hives, and difficulty breathing six days prior.

In early March 2006, the Veteran presented with complaints of a three-month history of headaches with blurred vision and occasional dizziness.  A CT of the head revealed a third ventricular mass initially considered to be a colloid cyst.  A MRI of the brain conducted later in March 2006 confirmed the mass to be a colloid cyst.  In April 2009, the Veteran presented with a history of a colloid cyst, which had been treated conservatively until that point.  He reported a continuous worsening of headaches and dizziness with occasional falls and balance problems.  He also endorsed memory problems, blurry vision, nausea, and vomiting.  A resection of the cyst was recommended.  In May 2009, the Veteran underwent resection of the colloid cyst.  He reports that he continued to experience headaches and dizziness even after the resection surgery.  See, e.g., November 2013 Board hearing transcript.

In view of the above, the Board finds that the current disability and the in-service injury or disease elements of service connection are met.  Specifically, the medical treatment records clearly show that the Veteran was diagnosed with a colloid cyst in March 2006 and underwent resection surgery in May 2009.  In addition, the service treatment records show that the Veteran reported headaches and dizziness during his active service.  He also was found to have a possible maxillary cyst.  As such, the question left for consideration is whether there is an causal relationship between the current disability and the in-service injuries or diseases.  To determine whether such a relationship exists, the Board turns to the competent opinion evidence of record.

In that regard, the Board initially acknowledges the Veteran's contentions that his in-service headaches and dizziness indicate that his current colloid cyst had its onset during his active service or is otherwise etiologically related to his active service.  As a lay witness, the Veteran is considered competent to provide evidence about what may be witnessed or experienced first-hand through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not considered competent to provide an opinion as to complex medical issues such as the etiology of a colloid cyst, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not have probative value as to the matter.  The relevant, competent evidence of record pertinent to this question consists of the opinions provided by December 2010, May 2013, and March 2016 VA examiners.

The December 2010 VA examiner provided a definition for colloid cysts from relevant medical literature.  According to the literature, colloid cysts are developmental malformations and not a true neoplasm.  The examiner therefore opined that, because colloid cysts are developmental in nature, the Veteran's colloid cyst would not have been caused by any exposure or trauma during service.

The May 2013 VA examiner noted the Veteran's reports of in-service dizziness, blurry vision, and headaches; of being told that such symptoms were related to his sinus conditions; and of continuing to have headaches and blacking out after his separation from active service.  The examiner further noted the VA treatment records showing the Veteran's complaints of dizziness in March 2006 and his colloid cyst resection surgery in May 2009.  The examiner opined that the Veteran's colloid cyst is not caused by or a result of the sinus problems shown in the service treatment records, to include the reported maxillary cyst.  As a rationale for that opinion, the examiner explained that the maxillary sinuses are located in the cheekbones whereas the third ventricle is a cavity in the brain.  The third ventricle would not show up on a sinus x-ray.  The Veteran's in-service sinus x-rays showed a possible cyst or mass in the right maxillary sinus.  Accordingly, the cyst diagnosed in 2006 could not be the same as the maxillary cyst/mass noted in the service treatment records because the maxillary sinus and third ventricle are in two completely different anatomical locations and "are in no way connected."  Accordingly, "[t]here is no chance that the maxillary sinus cyst/mass seen in x-ray in the military was actually the third ventricle cyst."

The February 2016 VA examiner opined that it is less likely than not that the Veteran's in-service headaches and dizziness were related to, incurred by, or caused by a colloid cyst.  As a rationale for that opinion, the examiner explained that the service treatment records show brief references to headaches in the context of sinus disease, feeling sick after eating out, and experiencing asthma.  However, the service treatment records do not refer to positional headache, thunderclap headache, unconscious collapsing, drop attacks, diplopia, ataxia, unexplained altered mental status, or other signs or symptoms consistent with a colloid cyst.

The Board affords the VA examiners' opinions probative value because the examiners based their opinions on an in-person examination of the Veteran, a review of the relevant records, and their medical knowledge and expertise as physicians.  Moreover, they supported their opinions with citations to the record, with citations to relevant medical literature, and with explanations that provide insight into the reasoning for the opinions given.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  The Board interprets the December 2010 VA examiner's opinion as probative evidence that the Veteran's colloid cyst was not the result of an in-service trauma or exposure.  The Board interprets the May 2013 VA examiner's opinion as probative evidence that the in-service maxillary mass or cyst could not be the same disability as the current colloid cyst.  Finally, the Board interprets the February 2016 VA examiner's opinion as probative evidence that the in-service symptoms of headaches and dizziness do not reflect that the colloid cyst had its onset during the Veteran's active service.  In aggregate, the examiners' opinions are probative in showing that the Veteran's current colloid cyst did not have its onset during his active service or is otherwise etiologically related to his active service.

The Board has considered the Veteran's contention that he had headaches and other symptoms consistent with a colloid cyst continuously from the time of his active service through the time of his initial diagnosis of a colloidal cyst in 2006.  However, the Board does not find the Veteran credible in that regard.  As discussed above, the medical treatment evidence shows that, in March 2003, the Veteran did report continuous headaches, but they were sinus headaches that were frontal in nature and relieved with Tylenol.  In August 2004, he reported headaches in the context of swelling and itching.  However, the medical treatment records dating between the Veteran's separation from active service and March 2006 do not show consistent complaints of the type of headaches and other symptoms that are indicative of colloid cysts, as described by the February 2016 VA examiner.  Moreover, the March 2006 medical treatment records reflect that the Veteran reported a three-month history of headaches with blurred vision and occasional dizziness, which would put the onset of those symptoms in late 2005 or early 2006, well after the Veteran's separation from active service in 1993.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record); Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, although the lack of such records does not, in and of itself, render lay evidence not credible); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  As such, his statements are not probative in showing chronicity in his headaches.

The earliest evidence showing a diagnosis of colloid cyst is dated in 2006, many years after the Veteran's separation from active service.  As such, the evidence does not show that the Veteran was diagnosed with a tumor of the brain during service or within one year of his separation from active service.  Therefore, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, and 3.309.

In summary, the probative evidence of record reflects that the Veteran's colloid cyst of the brain did not have its onset until many years after his separation from active service and is not otherwise etiologically related to his active service.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a colloid cyst of the brain is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


